DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over POZZO (WO 2016/015864 A1) in view of PIRRI et al. (US 2015/0306786 A1).
Regarding claim 1, POZZO discloses a mixing drum drive, comprising: a first rotational speed reduction stage (@11); a second rotational speed reduction stage (@14); a third rotational speed reduction stage (@17); an motor (2) having a length similar to its diameter; a component (19) for fastening the motor; and a bearing (30) by which a component (23) for fastening a mixing drum (2) is rotatable, wherein a component (9) with a gear of the first rotational speed reduction stage is configured to be driven by the motor and a further component (11) with a gear of the first rotational speed reduction stage drives a component (12) with a gear of the second rotational speed reduction stage and a further component (14) with a gear (13) of the second rotational speed reduction stage 
POZZO does not disclose the motor being an electric motor.
PIRRI teaches a mixing drum that is rotated by the power an electric motor that is connected to a reduction gearing.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to substitute the hydraulic motor of POZZO with the electric motor taught by PIRRI so that the mixing drum of the truck could rotate without needing to keep the heat engine functioning while the vehicle is stopped (PIRRI, paragraph [0015]).
Regarding claim 2, the combination of POZZO-PIRRI discloses the first rotational speed reduction stage has a planetary gear with a ring gear, at least one planet gear a planet carrier, and a sun gear, wherein the sun gear is the component, drivable by the electric motor, with a gear, and the ring gear is held in a rotationally fixed manner or the first rotational speed reduction stage has a spur gear.
Regarding claim 3, the combination of POZZO-PIRRI discloses the second rotational speed reduction stage has a planetary gear with a ring gear, at least one planet gear, one planet carrier, and a sun gear, wherein the sun gear is the component, driven by the first rotational speed reduction stage, with a gear, and the ring gear is held in a rotationally fixed manner or the second rotational speed reduction stage has a spur gear.
Regarding claim 4, the combination of POZZO-PIRRI discloses third rotational speed reduction stage has a planetary gear with a ring gear, at least one planet gear, a planet carrier and a sun gear, wherein the sun gear is the component, driven by the second rotational speed reduction stage, with a 
Regarding claim 5, the combination of POZZO-PIRRI discloses a ring gear of the first rotational speed reduction stage and a ring gear of the second rotational speed reduction stage are arranged within the component for fastening the electric motor.
Regarding claim 6, the combination of POZZO-PIRRI discloses the component (19)t for fastening the electric motor is connected in a rotationally fixed manner to a component (24) which carries the bearing.
Regarding claim 7, the combination of POZZO-PIRRI discloses a lubricant chamber (to the left of the seal (41)) in which the third rotational speed reduction stage is arranged is separated in a fluid-tight manner from a lubricant chamber in which the second rotational speed reduction stage is arranged.
Regarding claim 8, the combination of POZZO-PIRRI discloses a surface by which the electric motor can be fastened is arranged radially outside of a radial extension of the ring gear of the first rotational speed reduction stage.  (See Fig. 10, where (18) bolts to (19)).
Regarding claim 9, the combination of POZZO-PIRRI discloses the component which carries the bearing can be connected to a base (5) of a truck mixer by elastic elements (25).
Regarding claim 10, the combination of POZZO-PIRRI discloses the third rotational speed reduction stage is arranged partly inside a mixing drum. (Fig. 3)
Regarding claim 11, the combination of POZZO-PIRRI discloses a truck mixer having a mixing drum and an electric motor and a mixing drum drive according to claim 1.
Regarding claim 12, the combination of POZZO-PIRRI discloses the electric motor follows the movements of the mixing drum resulting from torsions of a chassis of the truck mixer.


Response to Arguments
Applicant's arguments filed 12/15/2021 have been fully considered but they are not persuasive. Applicant argues that it would not have been obvious to substitute the motor of Pirri for the hydraulic motor of Pozzo, and that a person of ordinary skill in the art would not have had a reason to combine the electric motor of Pirri with the drive system of Pozzo.
The Examiner disagrees.  Pirri states in paragraph [0015] “another purpose of the present invention is to obtain a truck mixer provided with a device able to make the rotating drum of the cement mixer rotate without needing to keep the heat engine functioning when the vehicle is stopped.”  The electric motor allows this purpose to be fulfilled.  The combination of Pozzo and Pirri does not require the removable of the rotational speed reduction stages, just the substitution of a motor that would require the functioning of the heat engine when the vehicle is stopped (the hydraulic motor of Pozzo) with a motor that allows the drum to rotate without needing to keep the heat engine functioning (the electric motor).
The reason that would have prompted a person of ordinary skill in the art to combine the elements is to allow for the rotation of the drum, without the need to keep the heat engine of the vehicle running.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEREK D. KNIGHT whose telephone number is (571)272-7951.  The examiner can normally be reached on Telework M-F: 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DEREK D KNIGHT/Primary Examiner, Art Unit 3659